DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 9/26/2017. It is noted, however, that applicant has not filed a certified copy of the DE 102017122259.6 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to because Figures 5 and 6 appear to have been submitted out of order (i.e. Fig. 6 is shown on page 5/10 and Fig. 5 is shown on page 6/10).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 

Claim Objections
Claims 11 and 18 are objected to because of the following informalities:  Claims 11 and 18 reference the resilient body having a “U-profile”. The Examiner believes the Applicant intends to state that the resilient body has a “U-shaped profile”.  Appropriate correction is required.

Notice From Examiner
Claim(s) 4, 6, 9, and 16 are product-by-process claim(s).  Regarding product-by-process claims, MPEP § 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." As claim 10 depends from claim 9, they will be interpreted the same way.  For purposes of further prosecution all claims will be interpreted as stated above.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11-13, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kampf et al. (US 2007/0062964) (hereinafter Kampf).
Regarding Claim 1

	Kampf teaches a protective container (below – Fig. 9 and 11) with a resilient opening, the container comprising: a top part (14) and a bottom part (12) connected to each other along edges of adjacent hinge sides thereof via a film joint (16) such that the top and bottom parts pivot between an open state and a closed state about a pivot axis; a latching device (18 and 26) configured to maintain the top part and the bottom part in the closed state when the latching device is engaged; and a resilient body (20) made from an elastomeric material, wherein the resilient body is fastened via flaps (20a and 20b) on the adjacent hinge sides of the top and bottom parts, wherein the top part is biased into the open state via the resilient body such that upon actuation of the latching device the top part pivots open from the bottom part under the force of resilience of the resilient body and remains in the open state (Paragraphs [0036], [0039], [0040], and [0046]).

    PNG
    media_image1.png
    584
    495
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    438
    483
    media_image2.png
    Greyscale


Regarding Claim 7

	Kampf teaches the latching device (18 and 26) is positioned on an opening side of the top and bottom parts, wherein the opening side is opposite the hinge side, as can be seen in Fig. 11 above.

Regarding Claim 11

	Kampf teaches the resilient body (20) is embodied with a U-shaped profile (when the container is closed).

Regarding Claim 12

	Kampf teaches the resilient body (20) is embodied with a triangular profile (when the container is open, as can be seen in Fig. 9 above).


Regarding Claim 13

	Kampf teaches a protective container with a resilient opening, the container comprising: a top part (14) and a bottom part (12) connected to each other along edges of adjacent hinge sides thereof via one or more film joints (16) such that the top and bottom parts pivot between an open state and a closed state about a pivot axis; a latching device (18 and 26) arranged between the top part and the bottom part at lateral walls thereof, wherein the latching device is configured to maintain the top part and the bottom part in the closed state when the latching device is engaged; and a joint arrangement comprising a resilient body (20) and a pair of flaps (20a and 20b) made from an elastomeric material, wherein the resilient body is fastened via the flaps on the adjacent hinge sides of the top and bottom parts, wherein the top part is biased into the open state via the resilient body such that upon actuation of the latching device the top part pivots open from the bottom part under the force of resilience of the resilient body and remains in the open state (Paragraphs [0036], [0039], [0040], and [0046]).

Regarding Claim 18

	Kampf teaches the resilient body (20) is embodied with a U-shaped profile (when the container is closed).

Regarding Claim 19

	Kampf teaches the resilient body (20) is embodied with a triangular profile (when the container is open, as can be seen in Fig. 9 above).

Claim(s) 1, 7-10, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolfe (US 6021901).
Regarding Claim 1

	Wolfe teaches a protective container (below – Fig. 1 and 3) with a resilient opening, the container comprising: a top part (14) and a bottom part (12) connected to each other along edges of adjacent hinge sides thereof via a film joint (16) such that the top and bottom parts pivot between an open state and a closed state about a pivot axis; a latching device (32/34 and 40/42) configured to maintain the top part and the bottom part in the closed state when the latching device is engaged; and a resilient body (16) made from an elastomeric material, wherein the resilient body is fastened via flaps (i.e. the end portions of the hinge, shown for example below) on the adjacent hinge sides of the top and bottom parts, wherein the top part is biased into the open state via the resilient body such that upon actuation of the latching device the top part pivots open from the bottom part under the force of resilience of the resilient body and remains in the open state (Col. 3, Ln. 49-52 and Col. 4, Ln. 11-34).

    PNG
    media_image3.png
    576
    626
    media_image3.png
    Greyscale
         
    PNG
    media_image4.png
    506
    620
    media_image4.png
    Greyscale



[AltContent: connector][AltContent: arc][AltContent: arc]
[AltContent: arrow][AltContent: textbox (Example hinge (16) based on what is shown in Fig. 1 and Fig. 3)]
[AltContent: textbox (Flaps)][AltContent: arrow]

[AltContent: connector]


Regarding Claim 7

	Wolfe teaches the latching device (32/34 and 40/42) is positioned on an opening side of the top and bottom parts, wherein the opening side is opposite the hinge side, as can be seen in Fig. 1 and 3 above (Col. 4, Ln. 11-34).

Regarding Claim 8

	Wolfe teaches the latching device comprises lateral, opposite handles (32 and 34) attached to opposite lateral sides of the protective container, as can be seen in Fig. 3 above (Col. 4, Ln. 11-34).

Regarding Claim 9

	Wolfe teaches the handles (32 and 34) are connected to the respective lateral sides of the bottom part (12) by way of injection molding (Col. 3, Ln. 45-48).

Regarding Claim 10



Regarding Claim 13

	Wolfe teaches a protective container with a resilient opening, the container comprising: a top part (14) and a bottom part (12) connected to each other along edges of adjacent hinge sides thereof via one or more film joints (16) such that the top and bottom parts pivot between an open state and a closed state about a pivot axis; a latching device (32/34 and 40/42) arranged between the top part and the bottom part at lateral walls thereof, wherein the latching device is configured to maintain the top part and the bottom part in the closed state when the latching device is engaged; and a joint arrangement comprising a resilient body (16) and a pair of flaps (i.e. the end portions of the hinge, shown for example above) made from an elastomeric material, wherein the resilient body is fastened via the flaps on the adjacent hinge sides of the top and bottom parts, wherein the top part is biased into the open state via the resilient body such that upon actuation of the latching device the top part pivots open from the bottom part under the force of resilience of the resilient body and remains in the open state (Col. 3, Ln. 49-52 and Col. 4, Ln. 11-34).

Regarding Claim 14

	Wolfe teaches the latching device comprises lateral, opposite operating handles (32 and 34) that engage a corresponding latching recess (40 and 42) (Col. 4, Ln. 11-34).

Regarding Claim 15



Regarding Claim 16

	Wolfe teaches the operating handles (32 and 24) are directly connected via lateral connections to a respective lateral wall of the bottom part (12) by way of injection molding (Col. 3, Ln. 45-48).

Regarding Claim 17

	Wolfe teaches the operating handles (32 and 34) are positioned on the bottom part (12), and each operating handle comprises a latching link (36 and 38) that engages the corresponding latching recess (40 and 42) in the top part (14) (Col. 4, Ln. 11-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe as applied to claims 1 and 13 above.
Regarding Claims 11, 12, 18, and 19


	Both U-shaped and triangular profile resilient members (or hinges) are well known in the art. At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art for the resilient body to have a U-shaped or triangular profile.  Applicant has not disclosed that the resilient body having a U-shaped or triangular profile provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of the resilient body having a U-shaped or triangular profile does not provide patentable distinction over the prior art of record. See MPEP 2144.04(IV)(B).

Allowable Subject Matter
Claims 2-6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2 and 20, closest prior art – Kampf et al. (US 2007/0062964) – teaches a majority of the claimed invention. However, the closest prior art does not teach the resilient body continues with the flaps formed from the same material in the form of an elastomer connection web into an interior of each of the top part and the bottom part.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733